Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-18-00849-CV

                                         Craig Erich HEILMANN,
                                                 Appellant

                                                        v.

                                         Deanna Rae HEILMANN,
                                                 Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2000-CI-02542
                             Honorable Laura Salinas, Judge Presiding 1

           BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, the appellant’s motion
for rehearing is DENIED, and our August 5, 2020 opinion and judgment are withdrawn. The trial
court’s August 30, 2018 final order and its October 19, 2018 amended order for turnover relief are
AFFIRMED. The costs of this appeal are taxed against the appellant.

        SIGNED October 28, 2020.


                                                         _____________________________
                                                         Irene Rios, Justice




1
 The Honorable Laura Salinas signed the final order, and the Honorable John Gabriel signed both the turnover order
and the amended order for turnover relief.